Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00580-CV

                             TERENCE E. SUMNER, Appellant

                                                V.

     HARBOR OWNERS ASSOCIATION, INC. A/K/A HARBORSIDE ESTATES &
                  HARBORVIEW ADDITION, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-09417

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

18, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE